Per. Curiam :
This is an appeal from the refusal of the court to open a judgment entered by confession, on bond and warrant of attorney. The claim is that a portion of the money, for which the bond was given, never reached the house and the hands of the appellant, and he denies the authority of Paschall to receive the money for him. We think, however, the weight of evidence shows that he was so authorized, and that his act in so doing was after-wards assented to by the appellant and ratified by him.
Decree affirmed and appeal dismissed, at the costs of the appellant.